Case 1:16-cr-00052-JMS-DML Document 95 Filed 07/16/20 Page 1 of 1 PageID #: 391




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                          )
                                                      )
                                Plaintiff,            )
                                                      )
                        v.                            )      Cause No. 1:16-cr-00052-JMS-DML
                                                      )
   SEAN F. PIATT (01),                                )
                                                      )
                               Defendant.             )

         ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Tim Baker's Report and Recommendation dkt. [94]

 recommending that Sean F. Piatt's supervised release be revoked, pursuant to Title 18 U.S.C.

 '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with

 the no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge Baker's

 Report and Recommendation dkt. [94]. The Court finds that Mr. Piatt committed Violation

 Numbers 1-4 as alleged by the U.S. Probation Office in its Petitions for Warrant or Summons for

 Offender under Supervision dkts [83 & 86]. The Court now orders that the defendant's supervised

 release is therefore REVOKED, and Mr. Piatt is sentenced to the custody of the Attorney General

 or his designee for a period of eight (8) months imprisonment with no supervised release to follow.

 The court recommends placement at a medical facility with mental health treatment.




     Date: 7/16/2020




  Distribution:
  All ECF-registered counsel of record via email generated by the court’s ECF system
  United States Probation Office, United States Marshal
